Citation Nr: 0638899	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to a rating for spondylitis of the lumbar 
spine in excess of 20 percent from December 1, 2001. 

2.	Entitlement to a rating for spondylitis of the lumbar 
spine in excess of 40 percent from May 26, 2006.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969 and from November 1973 to November 2001.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for a back disability, namely, 
posttraumatic diffuse lumbar spondylitis, degenerative disc 
space disease L3-L4 and L4-L5 (claimed as a low back 
disability, sciatica and degenerative disc disease), 
evaluating it at 20 percent, effective from December 1, 2001, 
the first day following the veteran's discharge.  The RO 
issued a notice of the decision in April 2002, and the 
veteran timely filed a Notice of Disagreement (NOD) in March 
2003.  Subsequently, in September 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in November 
2003, the veteran timely filed a substantive appeal.  The RO 
issued another decision and a Supplemental Statement of the 
Case (SSOC) in August 2006, which increased the rating of the 
veteran's service-connected lumbosacral spondylitis to 40 
percent, effective from May 26, 2006, the date of the VA 
examination disclosing an increase in severity.  The RO 
provided notice of this decision in September 2006.  

The veteran did not request a Board hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service connected spondylitis of the lumbar 
spine from December 1, 2001 has been manifested by 
limitation of motion and recurrent pain, weakness, 
fatigue, and lack of endurance, but not by favorable or 
unfavorable ankylosis or severe limitation of motion.




CONCLUSION OF LAW

1.	An initial rating of 40 percent, but no higher, is 
warranted from December 1, 2001 for service-connected 
spondylitis of the lumbar spine.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2001), 
Diagnostic Code 5242 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2006 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
back disability had worsened.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination for him to determine the 
current status of his back disability and informed him about 
how VA determines disability ratings and effective dates in 
accordance with Dingess.   It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
March 2002 RO decision that is the subject of this appeal in 
its May 2006 letter.  Notwithstanding this belated notice, 
the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the August 
2006 RO decision and SSOC.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
May 2006 VA examination, which was thorough in nature and 
adequate for the purposes of deciding this claim.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for lumbar spine disabilities, 38 
C.F.R. § 4.71a sets forth the relevant criteria.  At the time 
the veteran filed his claim in April 2002, the following 
relevant provisions in 38 C.F.R. § 4.71a relating to 
evaluations of the spine, were in effect:  Under Diagnostic 
Code 5289, a veteran would receive a rating of 40 percent for 
favorable ankylosis of the lumbar spine and 50 percent for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2001).  Pursuant to Diagnostic Code 5292, a veteran 
would receive 20 percent for moderate limitation of motion of 
the lumbar spine and a maximum rating of 40 percent for 
severe limitation of motion.  In any of these cases, an 
additional 10 percent could be added for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, The 
Spine (2001).  

During the pendency of the veteran's appeal, VA revised the 
criteria for evaluating intervertebral disc syndrome twice.  
Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral 
disc syndrome is severe, when there are recurring attacks, 
with only intermittent relief.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating.  A 10 percent evaluation is appropriate for mild 
intervertebral disc syndrome.  Postoperative, cured 
intervertebral disc syndrome is to be rated 0 percent 
disabling.  Code 5293, in effect prior to September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002. 

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and the accompanying Diagnostic Codes underwent 
revisions, effective from September 26, 2003.  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  These criteria have remained 
substantively unchanged since that time, and accordingly, the 
Board will also analyze the veteran's claim under such new 
criteria from its effective date.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Thus, after September 26, 2003, under the amended 38 C.F.R. § 
4.71a and Diagnostic Code 5242, a veteran will generate a 20 
percent rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next highest rating of 40 percent is warranted 
when a veteran displays forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, generates a 50 percent evaluation, and unfavorable 
ankylosis of the entire spine, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, will produce a 100 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2006).  

According to Note (2) of 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2006), for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees, and the normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5242, Note (2) (2006).  Additionally, Note (5) provides that 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5242, Note (5) (2006).

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In the instant case, the veteran has challenged the initial 
disability rating for his lumbar spine disability, seeking 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it as being too low.   
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  In such a case, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating.  Id., at 
126.  The Board further notes that the rule that "the 
present level of disability is of primary importance," does 
not apply to a Fenderson appeal.  Id. (recognizing that this 
rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Additionally, 
"[w]hen after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the [veteran]."  38 C.F.R. § 4.3.  "Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.
        
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background 
In August 2001, the veteran submitted a letter indicating 
that he had been experiencing increasingly severe back 
problems since 1991.  Initially, his back would "go out" 
and clear up in three days, with about two days of bed rest, 
which caused him to miss work.  At times, he would go to work 
after three days, but would be bent at the waist while 
walking.  After about a week he would feel fine, and he had 
an average of two to three episodes annually.  The veteran 
conveyed that over time, these episodes have increased in 
severity and were accompanied by extreme pain due to spasms.  
He described numerous instances where he experienced soreness 
when walking, difficulty standing for too long and pain on 
lifting more than 35 pounds.  The veteran had three episodes 
between October 1999 and December 1999, when he began to 
notice that his recovery time took longer.         

A September 2001 private medical report by Dr. D.S. reflects 
the veteran's complaint of pain, weakness, stiffness, lack of 
endurance and fatigue in the low back for 10 years.  The 
veteran reported that his back flare-ups, occurring weekly, 
productive of limited mobility with shooting pains in the 
back and muscle spasms.  The veteran rated these as 
uncomfortable to excruciating, lasting from two days to six 
months, and reportedly used Motrin and muscle relaxants in 
addition to stretching exercises.  His back would go out 
several times monthly if he was not careful about how he 
bended or lifted objects.  

A physical examination of the lumbar spine revealed evidence 
of painful motion and weakness, and straight leg raising was 
negative.  The veteran exhibited a range of motion of the 
lumbar spine as follows: flexion 90 degrees, extension 20 
degrees, right and left lateral 20 degrees each, right 
rotation 30 degrees and left rotation 25 degrees.  Range of 
motion was limited by pain.  X-rays of the lumbar spine 
disclosed moderate diffuse lumbar spondylosis with associated 
degenerative disc space disease of L3-L4 and to a lesser 
extent L4-L5, and Dr. D.S. diagnosed the veteran as such.  
There was no evidence of a pars defect or subluxation, and 
Dr. D.S. concluded that the effect of the veteran's 
disabilities on his usual occupation and daily activity was 
minimal.         

In his March 2003 NOD, the veteran stated that he had gone a 
year without any significant back ailments, which changed in 
August or September 2002, when, over a three-month period, 
his back went out at least three times.  He missed work due 
to being in bed for his back pain, and some days he had to 
move around significantly bent over at the waist.  For a few 
months following the last episode, the veteran could not lift 
over 20 pounds without causing problems.  Over the months, it 
slowly became better, and currently, it seemed fair even 
though he had to limit his activities involving lifting, 
pushing or getting into unusual positions.  

In his November 2003 substantive appeal, the veteran stated 
that he experienced limitation in lifting and moving all the 
time, and that lifting more than 25 pounds frequently causes 
back pain and soreness for several days, as will pushing yard 
equipment.  Repeated lifting of lesser weighs, like bricks, 
caused soreness and he explained that he always exercises 
caution in lifting, rotating and bending.  The veteran stated 
that he usually asked for assistance in lifting 30 pounds or 
more, and that after 20 minutes of standing or walking, he 
felt a back ache, which required him to squat down to relieve 
discomfort.  He further stated that he did not believe his 
back disability to warrant a 40 percent rating, and that he 
was "asking for an evaluation for 30 percent."        

The veteran submitted to a VA examination in May 2006 by Dr. 
L.P.C., who reviewed the veteran's claims file.  Dr. L.P.C. 
noted the veteran's prior complaints of pain, weakness, 
stiffness, lack of endurance in his low back and history of 
flare-ups and other episodes, as recorded in the September 
2001 private examination by Dr. D.S.  Since the 2001 
examination, Dr. L.P.C. indicated that the veteran continued 
to have severe low back pain, most often on the right side, 
which caused him to lean to the left.  The veteran stated 
that at rest he rarely had back pain, but with activities, 
such as lifting 5 pounds, he could experience severe pain, 
described as very sharp.  He indicated that over the past two 
years, he had at least four incapacitating episodes of back 
pain, which had required at least two to three days of bed 
rest and most often occurred while performing yard work and 
other such physical activity.  The veteran had missed four to 
six days of work in the past year and, this pattern had 
occurred over at least the past two years.  Pain commenced 
when the veteran stood and reached for an object; as little 
at 10 to 15 pounds could cause an episode of back pain, but 
the veteran stated that he could lift up to 40 pounds with 
"good body mechanics."  He indicated that pain averages 6 -
7 on a scale of 10 with incapacitating episodes, but stated 
that since 1991, he had had four to five episodes of pain 
reaching a level of 10/10, almost always precipitated by 
bending, lifting or twisting and followed by two to three 
months of ongoing discomfort in the low back.  

The veteran conveyed that he treated his back by stretching 
and exercise, but rarely took medication for it.  He denied 
having flare-ups of back pain and had no associated symptoms 
of malaise, bowel disturbances or weight loss.  Standing for 
30 minutes caused tightness, not pain, and he experienced 
daily episodes of tightening up of the low back, which 
required him to sit.  The veteran could walk up to 3/4 mile, 
but at that point he had to stop and rest; he used no 
assistive devices or external braces for the low back.  

A functional assessment demonstrated that his mobility was 
impacted most often with severe episodes of pain, but he also 
had daily episodes when his back would tighten up, which 
impacted his ability to rise from seated position, transfer 
in and out of a car or move from a recumbent to standing 
position.  Activities of daily living were not impacted 
generally, but he had occasional symptoms of increased pain 
in the back when dressing in pants, especially if done so 
abruptly.  The veteran experienced occupational impairment in 
lifting, and no longer plays tennis for fear of increasing 
his low back pain.

Dr. L.P.C. characterized the veteran's symptoms as 
"understated," and noted that the veteran down played 
physical examination findings that would corroborate his 
complaints of back pain.  Range of motion testing disclosed 
muscle spasm and the veteran reacted to palpation of those 
muscles, but did not complain of pain; Dr. L.P.C. proffered 
that the veteran experienced more pain that he admitted to.  
The veteran had a normal gait, but his posture showed an 
increase in dorsal kyphosis.   He had forward flexion of zero 
to 85 degrees and Dr. L.P.C. estimated a painful arc of 
motion occurred from approximately 50 to 85 degrees.  
Extension was zero to 25 degrees, with an estimated painful 
arc from approximately 10 degrees to 25 degrees; side bending 
right to left was zero to 30 degrees bilaterally, with 
painful arc from 20 to 30 degrees bilaterally; rotation from 
right to left was zero to 30 degrees bilaterally, with 
painful arc from 15 to 30 degrees bilaterally.  The 
estimation of painful arc was made by direct palpation of 
paraspinal musculature, which went into spasm in the painful 
arc as described, and the spasm diminished to nil when the 
veteran returned to static position.  

The veteran displayed fatigue on repetitive flexion and 
extension motions after about 8 arcs of motion, and 
tenderness on either side of the midline appeared to increase 
with repetitive arc of motion.  The veteran was tentative 
when range of motion testing was performed, but complied with 
the request, despite his apparent discomfort and observable 
neck muscle tightening during range of motion testing, which 
was also indicative of pain.  Straight leg raising was 
positive with some back pain.  

Dr. L.P.C. reviewed an MRI study from 1997, which disclosed 
disc bulges at L3-L4, L4-L5 and L5-S1 with annular ligament 
tears.  X-rays taken during the May 2006 visit demonstrated 
significant findings, to include enlarged transverse 
processes off lumbar 5 vertebral body, which resulted in 
partial sacralization of L5 on S1 with pseudoarthrosis 
formation.  Intervertebral disc disease was observed at L3-
L4, L4-L5 and L5-S1 and was moderate; facet arthropathy was 
also moderate in the lower segments, and the entire lumbar 
spine demonstrated diffuse spondylosis.

Based on these data, Dr. L.P.C. diagnosed the veteran with 
posttraumatic diffuse spondylosis of the lumbosacral spine, 
with annular ligament tears, as well as partial sacralization 
of lumbar 5 vertebra to the sacrum with secondary 
pseudoarthrosis formation of the transverse processes to the 
sacrum.  He also found significant suppression of objective 
findings, the opposite of symptom magnification.  Dr. L.P.C. 
commented that the veteran has daily back pain and has 
significant limitations due to this pain and muscle spasms.  
With respect to DeLuca factors, Dr. L.P.C. expressly found 
significant objective clinical evidence that the veteran's 
function was additionally limited by pain, fatigue, weakness 
and some lack of endurance, but there was no evidence of 
incoordination.  He also commented that he believed there to 
have been a significant progression of symptomatology since 
the 2001 examination.  In addition, Dr. L.P.C. opined that 
the additional diagnosis of sacralization of the lumbar spine 
to the sacrum had probably been present since the beginning 
and that the resulting pseudoarthrosis had become 
significantly symptomatic and likely was responsible for most 
of the veteran's mechanical low back pain.              

A radiological report by Dr. V.D.N. accompanying Dr. L.P.C.'s 
May 2006 report indicated no gross abnormality of the 
lumbosacral spine.

In May 2006 two of the veteran's work colleagues, W.A.N. and 
E.W.G., offered affidavits in support of the veteran's claim.  
W.A.N., who worked with the veteran from September 2003 to 
November 2005, stated that he observed the veteran 
experiencing significant back pain and limitation of mobility 
on several occasions.  In some instances, the veteran would 
arrive at work in pain, which would cause him extreme 
difficulty in standing or sitting straight without 
exacerbating it.  He would also exhibit extreme difficulty in 
transitioning between standing and sitting positions, and 
during such instances, the veteran was unable to life any 
appreciable weight.  W.A.N. further conveyed that the 
veteran's back pain would cause him to miss work at times.  
In less severe instances, the veteran would not be visibly 
affected whole standing or sitting, but could not exercise 
any flexibility of motion in the back and could not life any 
appreciable weight without experiencing significant pain.  
W.A.N. also stated that the veteran's back episodes were 
marked with unpredictability in that the veteran would 
experience intense pain without warning after having 
performed benign physical movements or efforts.  He noted 
that the veteran's back pain had a significant impact on his 
general ability to function physically, job performance and 
lifestyle.  

E.W.G., who worked with the veteran from July 2002 to 
November 2005, stated in his letter that the veteran has had 
an obvious, serious back problem for which he missed work on 
several occasions at a few days at a time.  On many 
occasions, E.W.G. observed that the veteran would return to 
work, hardly able to stand up and when he did, he could not 
stand straight.  E.W.G. conveyed his impression that the 
veteran's back disability impaired his ability to perform 
some functions of his job, and as a result of his back strain 
episodes, the veteran could not lift much of the material 
that they worked with.  Because of the unpredictability of 
the veteran's back episodes, other people working with the 
veteran had to assume some of the veteran's duties.  Over 
time, E.W.G. indicated that the veteran's back seemed to 
worsen, with the episodes lasting longer, which further 
impacted his ability to work.      

 In June 2006 the veteran submitted a letter providing notes 
of back ailments from 2002 to 2006.  He stated that in 2002 
he had an incident when his back went out while driving in 
Germany, which caused stiffness.  He had to exercise caution 
not to twist his torso or lift anything at that time.  The 
veteran also conveyed that in June and July 2003 he had a 
sore back, which required him to stay in bed between June 17 
and June 19.  Subsequently, in February 2004 his back went 
out for approximately a week, and in April 2004 he had to 
remain in bed for three days.  His back was sore until May 
21, 2004.  From July 9-12, 2004 the veteran's back again went 
out, requiring him to be in bed for approximately three days.  
He worked a partial day on the 12, but had to return home.  
At this time, his back was very sore and sensitive to lifting 
through July 23.  In September 2004, the veteran reportedly 
pulled his back getting out of a car, but it was not severe 
enough to miss work.  It remained sore for several days.  He 
had a sore back on December 29, 2004.  In 2005, the veteran 
had more episodes of back problems, but began more aggressive 
back strengthening exercises, which appeared to reduce 
susceptibility to major back disruptions.  He discussed one 
incident where he hurt his back rising from a bar stool, 
which caused severe pain and rendered him immobile for a 
period of time.  Eventually the pain subsided enough that he 
could make it to bed.  The veteran also indicated that in 
late 2005 or early 2006 he was reaching for a piece of wood 
in his truck and his back went out, causing him to stay in 
bed for three days before he was able to get up for short 
stretches.  It took approximately two weeks before his back 
felt normal and the aching subsided.  Between April 9-15, 
2006 and May 8-10, 2006 the veteran reported having a sore 
back.  

The veteran summarized that on average, he would have two 
serious episodes per year, with about three days of bed rest 
for each episode.  He further stated that he did not seek 
medical treatment during these episodes as the pain rendered 
him immobile and unable to travel to the hospital.  The 
veteran further conveyed that the few times that he had not 
immediately gotten off of his feet due to a back strain, he 
experienced severe, crippling back spasms.  

He also indicated that within a month or two of an episode he 
can lift 10-15 pounds, but his back begins to hurt and become 
weak if he attempts to life in excess of that weight.  When 
his back has been normal, he could lift up to 40 pounds, as 
long as he did not bend and lifted close to the body.  
Generally, he reported that exercising with ankle weights had 
helped his back problem, but he could still experience spasms 
with such activities as unloading the dishwasher, getting out 
of the car, or leaning over a counter.  He usually would 
receive assistance lifting more than 10 pounds.  The veteran 
conveyed that he could lay flat and frequently be pain-free 
after his back would go out, and that on any given day, his 
back did not hurt.  He had back aches when walking or 
standing for more than 10-20 minutes and would have to stoop 
down or sit to relieve tightness.  

The veteran indicated in June 2006 that he had no further 
evidence to submit in support of the claim and no additional 
evidence pertaining to the status of his back disability 
post-May 26, 2006 has been received.    

b. Discussion
The Board determines that the evidence preponderates in favor 
of an initial rating in excess of 20 percent from December 1, 
2001 based on the factors enunciated in DeLuca.  The medical 
evidence of record from this time period, specifically, Dr. 
D.S.'s September 2001 VA examination report, does not suggest 
that the veteran experienced favorable or unfavorable 
ankylosis of the lumbar spine, as would be required to 
generate higher schedular ratings of 40 percent and 50 
percent respectively under Diagnostic Code 5289 (2001) or 
severe limitation of motion, which would generate a 40 
percent evaluation under Diagnostic Code 5292 (2001).  As 
observed by Dr. D.S., however, such a range of motion was 
limited by pain and weakness.  Accordingly, from December 1, 
2001 the veteran is entitled to additional consideration 
based on DeLuca.  

Upon considering the DeLuca factors, the Board determines 
that the state of the veteran's back disability, manifested 
by fatigue, weakness, lack of endurance and motion 
significantly limited by pain more closely approximates the 
criteria for a 40 percent evaluation under Diagnostic Code 
5292.  Further, the evidence strongly suggests that this 
level of functional impairment has been present since the 
veteran's retirement from service, and thus this 40 percent 
evaluation is warranted from December 2001. The benefit of 
the doubt is resolved in the veteran's favor to this extent. 
Neurologic pathology associated with the service-connected 
low back disability such as to warrant a 60 percent 
evaluation under Diagnostic Code 5293 is not shown by the 
medical or lay evidence. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001), 
Diagnostic Code 5242 (2003).

The Board comments that the evidence of record from September 
26, 2003 (the effective date of the amended 38 C.F.R. § 
4.71a) preponderates against a rating in excess of 30 percent 
from that date under the new, amended criteria of Diagnostic 
Code 5242.  That is, the medical evidence of record as of 
this effective date consisted of the Dr. D.S.'s September 
2001 VA examination report, which did not indicate that the 
veteran experienced forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, as would be required for 
the next higher rating of 40 percent under this Code.     

As for entitlement to an increased rating in excess of 40 
percent , the Board determines that the evidence 
preponderates against this claim based on the schedule of 
ratings under either the new or old regulations.  The 
competent medical evidence of record does not indicate that 
the veteran currently has unfavorable ankylosis of the lumbar 
spine, as would warrant a 50 percent evaluation under 
Diagnostic Code 5289 (2001).  Additionally, the record bears 
no indication that the veteran has unfavorable ankylosis of 
the entire thoracolumbar spine, as required for a 50 percent 
evaluation under Diagnostic Code 5242 (2006), or unfavorable 
ankylosis of the entire spine, as would generate a 100 
percent rating, under this Code.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  The veteran 
has shown through his detailed descriptions of missed work 
and required bed rest, as contained in his March 2003 NOD and 
June 2006 correspondence, and by the affidavits of his work 
colleagues, W.A.N. and E.W.G., attesting to his missed work 
and reduced ability to perform job duties, that his service 
connected back disability has in fact caused a marked 
interference with his employment.  Accordingly, the criteria 
for submission for assignment of an extraschedular rating for 
his back disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 40 percent for service-connected 
spondylitis of the lumbar spine  from December 1, 2001 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

An initial rating for service-connected spondylitis of the 
lumbar spine in excess of 40 percent from December 1, 2001, 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


